Citation Nr: 1734697	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-06 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.


FINDINGS OF FACT

 1. The Veteran's DD Form 214 lists her character of discharge from the United States Navy as "General (Under Honorable Conditions)" and the narrative reason for separation is listed as "Misconduct." 

 2. The April 2003 psychological recommendation indicated that the Veteran was unsuitable for continued service due to a chronic personality disorder.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from March 1998 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran seeks educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  At issue in this appeal is the Veteran's basic eligibility for Chapter 33 educational benefits. 

A veteran may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520 (a). 

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520 (b). 

In this case, the Veteran maintains that her discharge should not be considered a bar to benefits.  The Veteran's DD 214 shows that she received a "General (Under Honorable Conditions) discharge.  The narrative reason for separation was listed as misconduct.  An honorable discharge, and not a general discharge, is required by law for the Veteran to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  

However, a Veteran may be eligible for educational benefits if a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520 (a).  The Veteran contends that she was discharged due to her personality disorder.  In this respect, the majority of the Veteran's service personnel records show satisfactory or above satisfactory performance evaluations.  However, in February 2003, a performance report indicated poor performance and significant problems.  Subsequently, the service personnel records show that the Veteran was recommended for discharge due to three charges concerning violation of the United States Code of Military Justice (UCMJ).  The administrative separation documents note that she violated Articles 90 (willfully disobeying superior commissioned officer), 91 (Willful disobedience, contempt or disrespect toward warrant, noncommissioned, or petty officer), and 134 (Disorderly conduct) of the USMJ.  The administrative separation processing notification procedure dated in April 2003 noted the reasons for administrative separation as:  due to misconduct - pattern of misconduct and misconduct - commission of serious offense.  Nonetheless, the service medical treatment records also show multiple mental health visits in 2003.  In February 2003, the Veteran was seen after alluding to suicidal ideation.  A March 2003 service medical treatment record shows that the Veteran was seen due to reports of thoughts of suicide seven months ago.  Another March 2003 treatment record noted that it was the Veteran's seventh session, including two emergent evaluations for risk assessment, and once "s/p an overdose."  The diagnoses were listed as occupational problems and personality disorder.  It was recommended that the service member was fit for full duty but unsuitable for further military service due to a longstanding personality disorder.  The condition was not medically boardable, but she manifested a long standing disorder of character and behavior which was of such severity as to render this individual unsuitable for continued military service in the United States Navy.  An April 2003 treatment record shows an assessment of overdose and the Veteran took 30 pills of Motrin.  She was admitted for observation and suicide watch.  The service personnel records also show that the psychologist's recommendation was completed in April 2003.  The recommendation listed diagnoses of occupational problems and personality disorder.  The psychologist stated that the Veteran was "fit for full duty but unsuitable for further military service due to a longstanding personality disorder."  Again, it was noted that the Veteran was not considered to be mentally ill (no medically boardable condition), but manifested a "long-standing disorder of character and behavior which was of such severity as to render the Veteran unsuitable for continued military service in the U.S. Navy."  The psychologist recommended that the Veteran be processed for administrative separation.  In addition, the psychologist stated that based on her "psychiatric instability and most recent suicidal gesture," the Veteran should not be permitted to handle weapons and was not considered reliable to hold a security clearance.  In addition, the Veteran contends that she began to experience an increase in psychiatric symptoms during her last year of service, which led to behavioral changes and subsequent discharge.  

In this respect, concerning entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA is bound by the service department's certification as to a claimant's military service.  See 38 C.F.R. § 3.203 (2016).  However, VA regulations specific to educational benefits hold that a Veteran is eligible for educational benefits under Chapter 33 if he or she was discharged due to a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  While the administrative separation documents indicate that the Veteran was separated due to misconduct and the narrative reason on the Veteran's DD Form 214 indicated separation due to misconduct, review of the service personnel records and the April 2003 psychological recommendation, noting the severity of the Veteran's personality disorder and unsuitability for continued service due to the condition, the Board will resolve reasonable doubt in favor of the Veteran and find that she was discharged due to a mental condition, which interfered with the performance of duty, and did not result from her own misconduct.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In light of the above, basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Texas Veterans Commission


Department of Veterans Affairs


